DETAILED ACTION
Claims 1-4 and 7-19 are pending.
Claims 13, 17, and 19 have been withdrawn and have not been fully examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
In the 4th to last line, the examiner recommends inserting --plurality of-- before “partitions” to more clearly refer back to line 7.  This may reduce confusion since one may question if “the partitions” is meant to be a reference to “the at least one partition” two lines prior, which would be erroneous.
Claim 9 is objected to because of the following informalities:
In line 4, insert a comma after “partition instruction” for improved readability (and consistency with claim 8).
Claim 14 is objected to because of the following informalities:
For reasons similar to those set forth in the objection of claim 1, the examiner recommends inserting --plurality of-- before “partitions” (in the 4th to last line) to more clearly refer back to line 5.  This may reduce confusion since one may question if “the partitions” is meant to be a reference to “the at least one partition” two lines prior, which would be erroneous.
Appropriate correction is required.

Claim Interpretation
In claim 1 (and similarly claim 14), applicant claims “wherein at least two of the plurality of vector elements in the partition take different values to each other”.  Per a Google search, “different…to” appears to be used in British English, which is permitted via MPEP 608.01.  Based on this and applicant pointing to FIGs.3 and 9 for support, claims 1 and 14 are interpreted to set forth a capability of at least one vector element in a given partition having a value different from another vector element in the given partition. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, last line, “said partition”.  There are multiple partitions previously set forth.  It appears applicant could insert --given-- before “partition” in the 3rd to last line, and insert --at least one given-- before “partition” in the last line.
In claim 4, “the encoding of the replicate partition instruction”.  Basis for this was deleted from claim 1.  However, even if claim 1 set forth “each encoding of the replicate partition instruction”, this sets forth multiple encodings and, thus, there would still be a lack of basis for a single encoding (“the encoding”) in claim 4.
In claim 13, last line, “the element index indicating…”.  The examiner recommends replacing “the” with --and--.
In claim 14, “the plurality of adjacent vector elements”.  The term “adjacent” is not previously set forth.
In claim 14, 2nd to last line, “said partition” for similar reasons as above.
In claim 17, last line, “the element index indicating…” for similar reasons as above.
All dependent claims are indefinite due its dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., U.S. Patent Application Publication No. 2015/0019838 A1 (herein referred to as Anderson, the corresponding U.S. Patent of which was previously cited by the examiner).
Referring to claim 1, Anderson has taught an apparatus (FIGs.3-4 and paragraph [0069], C7x DSP) comprising:
a) processing circuitry to perform vector processing operations on vectors comprising a plurality of vector elements (FIGs.3-4, 310, 420, which perform vector operations on vector elements (FIG.17)); and
b) an instruction decoder to decode program instructions to control the processing circuitry to perform the vector processing operations (FIG.11, 1122-1123, and note that decoding of the instructions in FIG.17 is inherent so as to instruct the processing circuitry to perform the appropriate operation corresponding to the instructions);
c) wherein in response to a replicate partition instruction (see FIG.17.  Under a first interpretation, the instruction is the word (W) version of VLDDUP, referred to as VLDDUP*W (the * representing the number of elements).  Under a second alternate interpretation, the instruction is simply VLDDUP (non-byte type, because the byte versions do not replicate partitions, but individual bytes)) specifying partition information defining positions of a plurality of partitions with a variable number of vector elements within a result vector (under the first interpretation, the VLDDUP*W instruction will indicate a number of elements (2, 4, or 8), which serves to define positions of partitions.  For example, the 2W version of VLDDUP indicates two partitions (total of eight elements) consuming the right quarter of the little endian result.  The 4W version of VLDDUP indicates partitions consuming the right half of the little endian result (total of sixteen elements).  And, the 8W version of VLDDUP indicates partitions consuming all of the result (total of thirty-two elements).  Thus, it can be seen that the partitions have a variable number of elements (8, 16, or 32).  Under the second interpretation, it can be seen from FIG.17 that non-byte VLDDUP replicates partitions of different sizes.  For instance, for VLDDUP2H, the partition size is 2, but for VLDDUP4D, the partition size is 8), each partition comprising at least one vector element of the result vector and at least one partition comprising a plurality of adjacent vector elements of the result vector (again, see the examples above), the instruction decoder is configured to control the processing circuitry to generate the result vector in which each partition having more than one vector element comprises values corresponding to a sequence of vector elements of a source vector starting or ending at a selected vector element position (again, see the examples above and FIG.17.  Each partition includes a sequence of elements from the source starting with element 0), wherein each encoding of the partition information which specifies the at least one partition comprising the plurality of adjacent vector elements constrains the selected vector element position to be the same for each of the partitions (under the first interpretation, the partition information would be the number of elements for the W version of the VLDDUP instruction.  For this version of the instruction, no matter the number of elements, each partition is constrained to start with element 0.  Under the second interpretation, the encodings of the replicate partition instruction include 2H, 2W, 2D, 4H, 4W, 4D, 8H, and 8W.  For each of these, no matter the number of elements, each partition is again constrained to start with element 0); and
d) wherein the replicate partition instruction is capable of specifying at least one partition comprising a given plurality of adjacent vector elements of the result vector wherein at least two of the given plurality of adjacent vector elements in the partition take different values to each other (again, see the examples above and FIG.17.  Each partition has different elements (e.g. 0 and 1)).
Referring to claim 2, Anderson has taught the apparatus according to claim 1, wherein the partition information comprises partition mask information comprising at least one marker bit identifying the start or end of a partition within the result vector (the partition information, under either interpretation, indicates the end of the last partition of the result.  For instance, when the partition information is 2 (for the W version of the instruction), this indicates the last partition ends with the 8th element from the right.  When the partition information is 4 (again, for the W version), the last partition ends with the 16th element from the right.  When the partition information is 8W, the last partition ends with the 32 element from the right).
Referring to claim 3, Anderson has taught the apparatus according to claim 1, wherein the partition information comprises partition size information indicative of a number of vector elements per partition (under the second interpretation, the partition information dictates the number of elements per partition.  For instance, 8W indicates four elements per partition.  However, 4D indicates eight elements per partition.).
Referring to claim 4, Anderson has taught the apparatus according to claim 3, wherein the encoding of the replicate partition instruction constrains all partitions other than a first or last partition to have the same number of vector elements (all partitions in FIG.17 are the same size.  Thus, each encoding constrains all middle partitions to be the same size).
Referring to claim 7, Anderson has taught the apparatus according to claim 1, wherein the replicate partition instruction specifies element selection information indicative of which vector element position is said selected vector element position (every partition begins with the same element (assuming the same endian mode).  For instance, when little endian is used, the instruction always specifies element 0 as the selected element position.  This selection is inherently indicated via the instruction’s opcode).
Referring to claim 8, Anderson has taught the apparatus according to claim 1, wherein in response to the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to generate the result vector in which, for any of said plurality of partitions comprising a single vector element, said single vector element comprises a value corresponding to said selected vector element position (from FIG.17, as each partition starts with element 0 and element 0 is a single vector element corresponding to the selected vector element position.  The examiner recommends inserting --only-- after “comprising”, or replacing “comprising” with --consisting of-- ).
Referring to claim 9, Anderson has taught the apparatus according to claim 1, wherein the replicate partition instruction specifies active portion information defining an active portion of the result vector comprising said plurality of partitions; wherein in response to the replicate partition instruction the instruction decoder is configured to control the processing circuitry to generate the result vector in which at least one vector element outside the active portion has a predetermined value or a value of a corresponding vector element of a destination register for storing the result vector (see FIG.17.  The bottom row shows a version of the instruction that indicates the entire output is active (meaning that the same repeated partition consumes all elements of the output).  However, the 2nd to last row only shows the right half of the output being active (including the repeated 01 partition), where the left half is set to include a predetermined value).
Referring to claim 10, Anderson has taught the apparatus according to claim 9, wherein the replicate partition instruction specifies a single control value identifying both the partition information and the active portion information (the same value (2, 4, and 8 (element size) under the first interpretation indicates both the partition information and active portion.  Similarly, under the second interpretation, the elements and type form a single control value to indicate partition information and active portion).
Claim 14 is rejected for similar reasons as claim 1.
Referring to claim 16, Anderson has taught the apparatus according to claim 1, wherein said values corresponding to the sequence of vector elements comprise data values represented by the sequence of vector elements of the source vector (see FIG.17).
Referring to claim 18, Anderson has taught the apparatus according to claim 1, wherein the source vector is specified as an operand of the replicate partition instruction (this is inherent.  One way or another, the vector in FIG.17 is specified by the instruction, either explicitly (through register or memory address identification) or implicitly (e.g. even if the instruction looks to the same location for the vector every time, and, thus, the location would not have to be specified by the instruction, the opcode still identifies the vector in that location is to be used and, thus, it is identified as an operand of the instruction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of the examiner’s taking of Official Notice.
Referring to claim 11, Anderson has taught the apparatus according to claim 1, to generate the result vector in which each partition having more than one vector element comprises said data values of the sequence of vector elements of the source vector starting or ending at a selected vector element position (again, see the examples in the rejection of claim 1, and FIG.17).  Anderson has not taught wherein in response to a source-transforming form of the replicate partition instruction specifying a source register storing the source vector, the instruction decoder is configured to control the processing circuitry perform the aforementioned generation.  In other words, Anderson has not explicitly taught that the source vector is in a source register.  However, vector shuffle/permutation operations are known to be performed on a vector in a register (previously-cited Chennupaty and Debes are examples of this).  Register storage allows for fast access to data to be operated on/manipulated.  As such, to speed up operation by allowing for fast retrieval of data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that the instruction specifies a source register storing the vector shown in the top row in FIG.17.
Referring to claim 15, Anderson has taught the apparatus according to claim 1, but has not taught a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.  However, a virtual machine program stored on a medium is known in the art.  When executed, it allows one to emulate a particular environment within another environment.  This allows, for instance, one physical computer to be used in place of a separate physical computer for each desired environment, which could save cost and space.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Debes et al., U.S. Patent Application Publication No. 2004/0054878 (herein referred to as Debes).
Referring to claim 12, Anderson has taught the apparatus according to claim 1, to generate the result vector in which each partition having more than one vector element comprises said data values of the sequence of vector elements of the source vector starting or ending at a selected vector element position (again, see the examples in the rejection of claim 1).  Anderson has not taught wherein in response to a load-replicate form of the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to load at least part of the source vector from a data store and perform the aforementioned generation of the result vector.  However, Debes has taught shuffling/permuting where the source may be either a memory location, from which data is loaded.  See paragraph [0084].  This allows for increased flexibility in that a shuffle can be performed on memory operands as opposed to only register operands.  By allowing a shuffle to be performed directly on data from main memory, the processor avoids having to first load the value from memory into a register that would then act as a source register in a subsequent permute.  In other words, an extra step could be avoided if the data to be permuted is in main memory (the register file has limited space).  As a result, to efficiently and flexibly allow a shuffle/permute directly from memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that, wherein in response to a load-replicate form of the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to load at least part of the source vector from a data store and perform the aforementioned generation of the result vector.

Response to Arguments
Applicant’s argument of the 112(d) rejection, on page 7 of the response, is persuasive.  The rejection has been withdrawn.

Applicant’s arguments related to Chennupaty are persuasive, as Chennupaty does not teach that each encoding indicates the claimed constraint.  The rejection has been withdrawn and a new rejection appears in its place.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roussel has taught load/move and duplicate instructions.  FIG.6 shows MOVDDUP which stores a duplicates a partition with fields 0 and 1 in result 615.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183